Citation Nr: 0723590	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to June 
1960.  He died in August 1972, and the appellant is his 
surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision from the Los 
Angeles, California Regional Office (RO), which denied the 
appellant's claim of entitlement to VA death pension 
benefits.  Subsequently, the case was transferred to the 
Reno, Nevada RO. 


FINDING OF FACT

The veteran did not have any active service during a period 
of war. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension 
benefits have not been met.  38 U.S.C.A. §§ 101, 1521, 1541, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.2, 3.3, 3.314 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. § 5103.

In March 2005, the RO notified the appellant of the specific 
provisions of the law regarding her claim for VA death 
pension benefits.  However, the essential facts by which the 
appeal must be decided are not in dispute.  The matter to be 
resolved is legal in nature, and its outcome is determined by 
the interpretation and application of the law and regulations 
rather than by consideration of conflicting or disputed 
evidence.  Because the VCAA has no effect on claims when the 
question is limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000).  Thus, no further action to comply with the 
provisions of the VCAA is required. 

II.  Death Pension

The sole question before the Board is whether the appellant 
has established threshold eligibility for VA (non-service 
connected) death pension benefits.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall 
pay pension for non-service connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 
38 U.S.C.A. § 1521(j) or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service.  38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).

A review of the record shows that the veteran served on 
active duty from October 1956 until June 1960.  Under 38 
U.S.C.A. § 101 and 38 C.F.R. § 3.2(e), (f), specifying 
periods of war, the Korean conflict ended January 31, 1955, 
and the Vietnam era began August 5, 1964.  Thus, the veteran 
did not serve 90 days or more during a period of war and, in 
fact, had no wartime service at all.  As the veteran did not 
have any qualifying wartime service, his surviving spouse 
does not meet the basic eligibility requirements for VA non-
service connected death pension benefits.  In this case, the 
law is dispositive.  Accordingly, her claim must be denied as 
a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to death pension benefits is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


